 In the Matter of KIDDER PRESS COMPANY, INC., EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No.1-R-3748.Decided July 11, 19417HughesdBurns,by11r. Stanley 11. Burns,of Dover, N. H., for theEmployer.Mr. Harold F. Reardon,of Boston, Mass., for the Petitioner.Miss Frances Steyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,'hearing inthis case was held at Dover,New Hampshire,on May 26, 1947,before Thomas H. Ramsey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS of FACT1.TIIE BUSINESS OF THE EIIP LOYERKidder Press Company, Inc., it Delaware corporation, is engagedin the manufacture of paper and printing presses, with offices at To-ronto, Canada, and Dover, New Hampshire, and plants at Dover, NewHampshire.The instant petition concerns only the Employer'sBroadway plant at Dover, New Hampshire. Approximately 70 per-cent of the raw materials from the plant, which amount in value an-nually to more than $250,000, is shipped to the Employer's Broadwayplant from points outside New Hampshire. Products finished at thisplant amount in value annually to approximately $700,000, of which70 percent is shipped to points outside New Hampshire.1The petition and other foimal papers were amended at the hearing to show the correctname of the Employer.74 N L. It B, No 91503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the. exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce. has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the following classifications should be in-cluded in any unit found appropriate by the Board: all production andmaintenance employees at the Employer's Broadway plant, excludingoffice and office clerical employees, pattern makers, foundry workers,executives, foremen, and other supervisory employees.The Employerwould include, and the Petitioner would exclude, drafting and engi-neering department employees.Drafting and engineering department employees, either college orspecially trained men, work under separate supervision in a drawingroom apart from the Employer's other employees, preparing andformulating the work to be produced by the production department.They are engaged in technical work preliminary to production.Weshall exclude drafting and engineering department employees fromthe bargaining unit.2We find that all production and maintenance employees at the Em-ployer's Broadway plant, excluding office and office clerical employees,pattern makers, foundry workers, drafting and engineering depart-ment employees, executives, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.2Matterof Bear Manufacturing Company,63 N. L R.B 322, 324 KIDDER PRESS COMPANY, INC.505DIRECTIONOFELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Kidder Press Company, Inc.,Dover, New Hampshire, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Association of Machinists, for the purposes of collectivebargaining.